EXHIBIT 10.13

NON-RECOURSE EXCEPTION GUARANTY




THIS NON-RECOURSE EXCEPTION GUARANTY (as the same may from time to time
hereafter be modified, supplemented or amended, the "Guaranty") is made as of
June 10, 2010 by INLAND DIVERSIFIED REAL ESTATE TRUST, INC., a Maryland
corporation ("Guarantor"), in favor of KEYBANK NATIONAL ASSOCIATION, a national
banking association, having a principal place of business and post office
address at 127 Public Square, Cleveland, Ohio 44114 (the "Lender"), together
with its respective successors and assigns.




RECITALS




A.

The Lender has agreed to make a loan (the "Loan") in the original principal sum
of Forty One Million and No/100 Dollars ($41,000,000.00) (the "Loan Amount") to
INLAND DIVERSIFIED PORT ST LUCIE LANDING, L.L.C., a Delaware limited liability
company (the "Borrower").  The Loan is evidenced by a Promissory Note of even
date herewith made by Borrower to the order of Lender in the original principal
sum of Forty One Million and No/100 Dollars ($41,000,000.00) (as the same may
from time to time hereafter be modified, amended, supplemented, extended or
consolidated in writing, and any note(s) issued in exchange therefore or
replacement thereof, collectively, the "Note") or so much thereof as shall be
advanced from time to time under the terms of the Loan Agreement (as hereinafter
defined).  The Note bears interest at the rate and is payable in the manner
provided therein.




B.

The Loan is secured by a Mortgage, Assignment of Rents, Security Agreement and
Fixture Filing of even date herewith (the "Mortgage") on Borrower's fee simple
interest in certain real property located in St. Lucie County, Florida, together
with all existing improvements constructed thereon, said property being more
particularly described in said Mortgage (the "Property"), (the Note, this
Guaranty, that certain Limited Payment Guaranty of even date herewith by
Guarantor in favor of the Lender (the "Payment Guaranty"), that certain Loan
Agreement of even date herewith among Borrower, Guarantor and Lender (the "Loan
Agreement"), the Mortgage, that certain Environmental Indemnity Agreement of
even date herewith made by Borrower and Guarantor and all other instruments or
agreements by which the Loan is secured or evidenced are hereinafter
collectively referred to as the "Loan Documents").  Capitalized terms used
herein and not otherwise defined shall have the meanings given to the in the
Loan Agreement.




C.

It is a condition of Lender's agreement to make the Loan that Guarantor enter
into this Guaranty.




D.

Guarantor will derive material financial benefit from the Loan evidenced and
secured by the Note, the Mortgage and the other Loan Documents.




E.

Lender has relied on the statements and agreements contained herein in agreeing
to make the Loan.  The execution and delivery of this Guaranty by Guarantor is a
condition precedent to the making of the Loan by the Lender.





1
















AGREEMENTS




NOW, THEREFORE, in order to induce the Lender to make the Loan to Borrower,
Guarantor intending to be legally bound, hereby makes the following
representations and warranties to the Lender, and hereby covenants and agrees
with the Lender, as follows:




1.

Guarantor absolutely, unconditionally, and irrevocably guarantees to the Lender
the punctual payment when due of the "Guaranteed Obligations" which means,
collectively, the Partial Guaranteed Obligations (as hereinafter defined) and
the Full Guaranteed Obligations (as hereinafter defined).  The guaranty of
Guarantor as set forth in this Section 1 is a continuing guaranty of payment and
not a guaranty of collection.  The term “Partial Guaranteed Obligations” shall
mean any and all Losses (as hereinafter defined) paid, suffered or incurred by
the Lender, directly or indirectly, on account of or in connection with any of
the following:

(a)

Fraud or material or willful misrepresentation or gross negligence or willful
misconduct by Borrower, Guarantor or any of their affiliates;

(b)

Any waste to or of the Property;

(c)

Failure to maintain and insure the Improvements and the Property in the manner
required by the Loan Agreement and the Mortgage;

(d)

Any negligent or intentional application not permitted by the Loan Agreement by
the Borrower of rents, security deposits or other proceeds or deposits received
in connection with the Property;

(e)

Failure of Borrower to deliver to the Lender, to the full extent such security
deposits should have been delivered to the Lender under the terms of the
Mortgage and to the full extent of such security deposits otherwise misapplied,
the security deposits controlled and/or held by Borrower for the Property;

(f)

Receipt by any Person holding a direct or indirect interest ownership interest
in the Borrower of any money or property as a distribution of earnings or income
by the Borrower if such distribution was prohibited under the terms of the Loan
Agreement or any of the other Loan Documents;

(g)

Any transfer of a direct or indirect interest in the Property or in the Borrower
prohibited under the terms of the Loan Agreement or any Loan Document;





2







(h)

Failure of Borrower to deliver to the Lender, to the full extent such proceeds
should have been delivered to the Lender under the terms of the Loan Documents
and to the full extent of such proceeds otherwise misapplied, the proceeds paid
under any insurance policies (or paid as a result of any other claim or cause of
action against any person or entity) by reason of damage, loss or destruction to
all or any portion of the Property, or the proceeds or awards resulting from the
condemnation or other taking in lieu of condemnation of all or any portion of
the Property;

(i)

Any loss or damage to the Property, to the extent such loss or damage is not
covered by insurance as described in the Loan Documents, but would have been so
covered had Borrower furnished all insurance covering the Property as required
by the Loan Documents;

(j)

Any loss of the Property due to forfeiture thereof or any portion thereof or
interest therein as a result of any criminal or quasi-criminal activity by
Borrower;

(k)

Failure of Borrower and Guarantor to deliver to Lender on or before the
Agreement Execution Date lien, judgment, pending litigation, and tax lien
searches performed in the State of Formation and County of Principal Business of
Borrower; or

(l)

Any contest, delay or hindrance by Borrower or Guarantor of any action taken in
accordance with the terms and conditions of the Loan Documents by the Lender in
connection with the enforcement of security interest created by any of the Loan
Documents, unless a court of final jurisdiction rules in favor of Borrower, in
the contest of such action.

The term "Losses" includes any and all claims, suits liabilities (including,
without limitation, strict liabilities), actions, proceedings, obligation,
debts, damages, losses, costs, expenses, fines, penalties, charges, fees,
judgments, awards, and amounts paid in settlement (including but not limited to
reasonable attorneys' fees and other costs of defense).  The term "Full
Guaranteed Obligations" shall mean all of the Obligations (as defined in the
Loan Agreement) if a Full Recourse Event occurs.  The term "Full Recourse Event"
shall mean any of the following: (a) a filing by Borrower of a bankruptcy
petition or involuntary placement of Borrower into bankruptcy by Guarantor or an
accountant, attorney or other representative of Guarantor, (b)  making by
Borrower of an assignment for the benefit of creditors, (c) the appointment of a
receiver of any property of Borrower in any action initiated by, or consented
to, by Guarantor, or (d) any change of Control of the Borrower or Guarantor
prohibited under the terms of the Loan Agreement or any Loan Document.

2.

Guarantor absolutely, irrevocably and unconditionally waives notice of
acceptance of this Guaranty and notice of any payment, performance, liability or
obligation to which it may apply, and waives presentment, demand of payment,
protest, notice of dishonor or nonpayment of such liabilities under this
Guaranty or any of the Loan Documents creating the





3







Guaranteed Obligations and any suit or taking other action by the Lender,
against, and any other notice to, any party liable thereon or any property which
may be security therefore.

3.

The Lender, may at any time and from time to time without the consent of, or
notice to, Guarantor, without incurring any responsibility to Guarantor and
without impairing or releasing any of the obligations of Guarantor hereunder,
upon or without impairing or releasing any of the obligations of Guarantor
hereunder, upon or without any terms or conditions and in whole or in part:

(a)

renew, alter or change the manner, time, place or terms of payment or
performance of any of the Guaranteed Obligations, or any liability incurred
directly or indirectly in respect thereof, whereupon the guaranty herein made
shall apply to the Guaranteed Obligations as so changed, extended, renewed or
altered;

(b)

sell, exchange, release, surrender, and in any manner and in any order realize
upon or otherwise deal with any property at any time directly and absolutely
assigned or pledged or mortgaged to secure the Guaranteed Obligations or any
liabilities (including any of those hereunder) incurred directly or indirectly
in respect thereof;

(c)

exercise or refrain from exercising any rights against Borrower or any other
person (including any Guarantor) or otherwise act or refrain from acting with
regard to the Loan Documents, Guaranteed Obligations or this Guaranty;

(d)

settle or compromise any of the Guaranteed Obligations, any security therefor or
any liability (including any of those hereunder) incurred directly or indirectly
in respect thereof or hereof, and/or subordinate the payment of all or any part
thereof to the payment of any liability of Borrower (whether or not then due) to
creditors of Borrower other than the Lender;

(e)

apply any sums in whatever manner paid or realized to any liability or
liabilities of Borrower to Lender regardless of what liability or liabilities of
Borrower remain unpaid;

(f)

consent to or waive any breach of or any act, omission or default under the Loan
Documents or otherwise amend, modify or supplement any of such instruments or
agreements; and/or

(g)

sell, convey or assign, whether into a securitized transaction or otherwise, all
or any part of the Lenders' interest in this Guaranty and the Loan Documents as
permitted under the Loan Agreement.





4







4.

No invalidity, irregularity or unenforceability of all or any part of the Loan
Documents, the Guaranteed Obligations or this Guaranty, or of any security
therefor, shall affect, impair or constitute a defense to this Guaranty.  This
Guaranty is a direct and primary obligation fo Guarantor, and Guarantor's
obligations hereunder are not as a surety.  This is an absolute, present and
continuing guaranty of performance and completion and not of collection.

5.

(a)

Notwithstanding any payment or payments made by Guarantor hereunder, Guarantor
will not assert or exercise any right of the Lender or of such Guarantor against
Borrower to recover the amount of any payment made by such Guarantor to the
Lender by way of subrogation, reimbursement, contribution, indemnity or
otherwise arising by contract or operation of law, and Guarantor shall not have
any right of recourse to or any claim against assets or property of Borrower,
whether or not the obligations of Borrower have been satisfied, all of such
rights being herein expressly waived by Guarantor.  The provisions of this
paragraph shall survive the termination of this Guaranty, and any satisfaction
and discharge of Borrower by virtue of any payment, court order or any
applicable law.

(b)

In the event that Guarantor shall advance or become obligated to pay any sums
with respect to any obligation hereby guaranteed or in the event that for any
reason whatsoever the Borrower or any subsequent owner of the collateral
securing the Loan or the Guaranty is now, or shall hereafter become, indebted to
Guarantor, Guarantor agrees that the amount of such sums and of such
Indebtedness together with all interest thereon, shall at all times be
subordinate as to the lien, time of payment and in all other respects, to all
sums, including principal, interest and other Indebtedness, at any time owing to
the Lender under any of the Loan Documents.  Nothing herein contained is
intended or shall be construed to give to Guarantor any right to participate in
any way in the right, title or interest of the Lender, in or to the collateral
securing the Loan, notwithstanding any payments made by Guarantor under this
Guaranty, all such rights of participation being hereby expressly waived and
released.

6.

Guarantor agrees that to the extent that Borrower makes a payment or payments to
the Lender, which payment or payments or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside or required,
for any of the foregoing reasons or for any other reasons, to be repaid or paid
over to a custodian, trustee, receiver or any other party under any bankruptcy
act, state or federal law, common law or equitable cause, then to the extent of
such payment or repayment, the  obligation or part thereof intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made.

7.

Guarantor makes the following representations and warranties which shall survive
the execution and delivery of this Guaranty:

(a)

Guarantor is and, until the Guaranteed Obligations are fully performed and paid
in full, will continue to (i) be a duly organized and validly existing entity in
good standing under the laws of the state of its formation, (ii) be duly
qualified as a foreign entity in each jurisdiction in which the nature of its
business makes such qualification necessary or desirable, (iii) have the
requisite power and authority to carry on its business as now being





5







conducted, (iv) have the requisite power to execute, deliver and perform its
obligations under this Guaranty, and (v) comply with the provisions of all of
its organizational documents, and the Laws of the state of its formation.

(b)

The execution, delivery and performance of this Guaranty (i) are within the
applicable powers of Guarantor; (ii) have been authorized by all requisite
action; (iii) have received all necessary approvals and consents, corporate,
governmental or otherwise; (iv) does not and will not violate, conflict with,
result in a breach of or constitute (with notice or lapse of time, or both) a
default under any provision of law, any order or judgment of any court or
governmental authority, the articles of incorporation, by-laws, partnership,
operating or trust agreement, or other governing instrument of Guarantor, or any
indenture, agreement or other instrument to which Guarantor is a party or by
which Guarantor or any of Guarantor's assets is or may be bound or affected; (v)
does not and will not result in the creation or imposition of any lien, charge,
or encumbrance whatsoever upon any of Guarantor's assets; and (vi) does not and
will not require any authorization or license from, or any filing with , any
governmental authority or other body.

(c)

This Guaranty constitutes the legal, valid and binding obligations of Guarantor,
enforceable against Guarantor in accordance with its terms, except as may be
limited by (i) bankruptcy, insolvency, reorganization or other similar laws
affecting the rights of creditors generally, and (ii) general principles of
equity (regardless of whether considered in a proceeding in equity or at law).

8.

Guarantor is related and/or affiliated with Borrower, has personal knowledge of
and is familiar with Borrower's business affairs, book s and records and has the
ability to influence Borrower's financial decisions.

9.

Nothing herein contained shall in any manner affect the lien or priority of the
Mortgage, and upon the occurrence and during the continuation of Default, the
Lender may invoke any remedies it may have under this Guaranty or any of the
other Loan Documents, either concurrently or successively and the exercise of
any one or more of such remedies shall not be deemed and exhaustion of such
remedy or remedies.  Guarantor hereby specifically waives any defense to its
performance under this Guaranty based upon an election of remedies by the
Lender, including but not limited to an election to foreclose by nonjudicial
sale under any mortgage or security agreement and pursue any other remedy which
destroys, lessens or otherwise affects such Guarantor's subrogation rights
and/or its rights to reimbursement from or to proceed against Borrower or any
other person, when resulting from the judicial or nonjudicial foreclosure (under
any mortgage or security agreement) or the selling or otherwise disposing of or
collecting or applying any property, real or personal, securing the Note, the
obligations of Guarantor under this Guaranty, or otherwise.  The exercise by the
Lender, of any such remedies





6







shall not release or discharge Guarantor from its obligations hereunder unless
and until the full amount of the Indebtedness evidenced by the Note and secured
as aforesaid has been fully paid and satisfied, and any such release or
discharge shall be subject to the provisions of Section 10 hereof.

10.

This Guaranty shall remain in full force and effect until all obligations of the
Borrower and Guarantor under the Loan Documents have been satisfied in full and
are no longer subject to disgorgement under any applicable state or federal
creditor rights or bankruptcy laws.  No delay on the part of the Lender in
exercising any options, powers or rights, or the partial or single exercise
thereof, shall constitute a waiver thereof.  No waiver of any rights hereunder,
and no modification or amendment of this Guaranty, shall be deemed to be made by
the Lender unless the same shall be in writing, duly signed on behalf of the
Lender, and each such waiver (if any) shall apply only with respect to the
specific instance involved and shall in no way impair the rights of the Lender
or the obligations of Guarantor to the Lender, in any other respect at any other
time.  This Guaranty and the rights and obligations of the Lender and of
Guarantor hereunder shall be governed and construed in accordance with the laws
of the State of Florida, without regard to its conflicts of law principles and
this Guaranty is binding upon Guarantor and Guarantor's permitted successors or
assigns, and shall inure to the benefit of the Lender, and its successors or
assigns; provided, however, that Guarantor may not, without the prior written
consent of the Lender, assign any of Guarantor's rights, powers, duties or
obligations hereunder.

11.

Guarantor acknowledges that copies of the Loan Documents have been made
available to Guarantor and that Guarantor is familiar with their contents.
 Guarantor affirmatively agrees that upon any transfer of title to the Property
to another Affiliate of Guarantor, or any release of any portion of the Property
effected in accordance with the provisions of the Loan Documents, or any
transfer by any Lender of all or any portion of its interest in the Loan, it
shall not be necessary for Guarantor to reaffirm its continuing obligations
under this Guaranty, but Guarantor will do so upon request by the Lender.

12.

GUARANTOR AND THE LENDER EACH KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE, TO
THE EXTENT PERMITTED BY LAW, TRIAL BY JURY IN ANY ACTIONS BROUGHT BY GUARANTOR
OR THE LENDER IN CONNECTION WITH THIS GUARANTY, ANY OF THE LOAN DOCUMENTS, THE
INDEBTEDNESS GUARANTEED HEREBY, OR ANY OTHER STATEMENTS OR ACTIONS OF THE
LENDER.

13.

Each notice, consent, request or other communication under this Guaranty (each a
"Notice") which any party hereto may desire or be required to give to the other
shall be deemed to be adequate and sufficient notice if given in writing and
service is made by either (i) registered or certified mail, postage prepaid, in
which case such notice shall be deemed to have been received three (3) business
days following deposit to U.S. mail; or (ii) nationally recognized overnight air
courier, next day delivery, prepaid, in which case such notice shall be deemed
to have been received one (1) business day following delivery to such nationally
recognized overnight air courier.  All Notices shall be addressed to Guarantor
at the address given on the signature page hereof, or to the Lender at the then
current address set forth in the Loan





7







Agreement, or to such other place as any party may by notice in writing to the
other parties designate as a place for service of notice.

14.

If: (i) this Guaranty, the Note, or any of the Loan Documents are placed in the
hands of an attorney for collection or is collected through any legal
proceeding; (ii) an attorney is retained to represent the Lender in any
bankruptcy, reorganization, receivership, or other proceedings affecting
creditors' rights and involving a claim under this Guaranty, the Note, the Loan
Agreement, or any other Loan Document; (iii) an attorney is retained to enforce
any of the other Loan Documents or to provide advice or other representation
with respect to the Loan Documents in connection with an enforcement action or
potential enforcement action; or (iv) an attorney is retained to represent the
Lender in any other legal proceedings whatsoever in connection with this
Guaranty, the Note, the Loan Agreement, any of the Loan Documents, or any
property securing the Obligations arising under the Note, the Loan Agreement and
the other Loan Documents, then Guarantor shall pay to the Lender within thirty
(30) days after written demand all reasonable attorney's fees, costs and
expenses, including, without limitation, court costs, filing fees and all other
costs and expenses incurred in connection therewith (all of which are referred
to herein as "Enforcement Costs"), in addition to all other amounts due
hereunder.

15.

This Guaranty may not be modified except by a written instrument executed by the
Lender and Guarantor.




(Signature on next page)





8







IN WITNESS WHEREOF, Guarantor has caused this Guaranty to be duly executed and
delivered as of the date first set forth above.

INLAND DIVERSIFIED REAL ESTATE TRUST, INC., a Maryland corporation




By:

/s/ Barry L. Lazarus

Name:

Barry L. Lazarus

Title:

President





9





